Citation Nr: 0323939	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-13 000	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had unverified active military service from April 
1961 to February 1965, and from April 1966 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  A 
February 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana 
denied service connection for left knee disability.  In April 
1999 the veteran submitted a statement in which he disagreed 
with the RO's determination as to his left knee; he also 
disagreed with several other unrelated determinations in that 
rating decision.  The veteran was issued a statement of the 
case in June 1999 which addressed all issues listed in the 
veteran's April 1999 notice of disagreement except for the 
issue of entitlement to service connection for left knee 
disability.  In July 2002 the RO issued a statement of the 
case addressing the issue of entitlement to service 
connection for left knee disability, and the veteran 
thereafter filed a VA Form 9 as to this issue in August 2002.

Since the veteran, by submitting a notice of disagreement as 
to the February 1999 denial of his claim for service 
connection for left knee disability, was entitled at that 
point to a statement of the case addressing that issue, and 
as the veteran was not issued such a statement of the case 
until July 2002, following which he submitted a substantive 
appeal within 60 days of the issuance of the statement of the 
case, the Board concludes that the instant appeal arises from 
the February 1999 rating decision.  See 38 U.S.C.A. § 7105 
(West 2002).  The Board will consequently address the instant 
claim as an original claim for service connection for left 
knee disability.


REMAND

The veteran contends that he has left knee disability which 
originated in service.

The Board initially notes that there is no indication that 
the RO has attempted to verify the dates of the veteran's 
active military service.  The Board points out in this regard 
that in his initial application for VA compensation benefits 
filed in August 1998 the veteran reported serving from April 
1961 to February 1965, and from April 1966 to April 1984.  In 
a more recent application for VA benefits the veteran has 
indicated that he served from April 1961 to April 1984.  The 
Board is of the opinion that the RO should verify the precise 
dates of the veteran's period(s) of active service.

The Board also notes that on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The record reflects that while the veteran arguably has been 
advised, through a November 2001 correspondence from the RO, 
as to what evidence VA would obtain for him and of what 
evidence he was responsible for submitting, the veteran has 
not been adequately advised as to the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Further procedural development is 
consequently required prior to adjudication of the instant 
appeal.

The Board additionally notes that the veteran was afforded a 
VA examination in September 1998 in connection with his 
claim, at which time the examiner noted that service medical 
records documented complaints of left knee pain.  X-ray 
studies demonstrated the presence of mild degenerative 
changes affecting the left knee, and the examiner diagnosed 
probable left knee degenerative joint disease.  The examiner 
notably did not address the etiology of any left knee 
disability.  The Board is therefore of the opinion that 
further examination of the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
National Personnel Records Center 
(NPRC) and request that agency to 
provide verification of the 
veteran's dates of active service 
and character of discharge for each 
period of service.  Any response 
from the NPRC in this regard should 
be added to the claims file.

2.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

5.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any left 
knee disability.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any left knee disability 
is etiologically related to military 
service or was present within one 
year of his discharge therefrom.  
The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that such a review of the claims 
file was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the Veterans Claims Assistance Act 
of 2000 and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

